DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-81 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because a motor operatively engaged with the microform media support to move the bracket and frame relative to the chassis along an axis perpendicular to the optical axis.

Claims 2-18 are allowable as being dependent on claim 1.

Claim 19 was found to be allowable because the microform media support being axially movable in at least two directions perpendicular to the optical axis, wherein the microform media support is operatively coupled to a first motor and a second motor, the first motor and the second motor configured to move the microform media support axially in the at least two directions perpendicular to the optical axis.

Claims 20-36 are allowable as being dependent on claim 19.

Claim 37 was found to be allowable because a motorized microform transport device coupled to a microform media support, the motorized microform transport device comprising: a housing defining a cavity, a carriage received within the cavity, a first 

Claims 38-53 are allowable as being dependent on claim 37.

Claim 54 was found to be allowable because a carriage received within the cavity; a first motor coupled to the carriage and operatively coupled to a lead screw to rotate the lead screw about a longitudinal axis; and a second motor coupled to the carriage and operatively coupled to a gear within the cavity, the gear being configured to drive the housing relative to the digital microform imaging apparatus in a direction perpendicular to the longitudinal axis.

Claims 55-81 are allowable as being dependent on claim 54.

The closest available prior art Kahle (US PG Pub. 20160321514) discloses a digital microform imaging apparatus (DMIA 22 of fig. 2A), the apparatus comprising: a bracket (bracket 64 of fig. 2A) movably coupled to a chassis (chassis 66 of fig. 2A para. 0069; Rods 62 are connected to brackets 64, which brackets are slidingly supported by chassis 66 and bearings (not shown) to allow a longitudinal movement 68 of frame 48, windows 50, 52, media 46 and 

Prior art reference Russell et al. (US Pat. 3,421,818) discloses an automatic microfiche handling mechanism wherein the microimages on a microfiche are scanned by an improved optical scanning system. The images produced thereby may be projected onto a sensitized surface of a reproduction apparatus such as a xerographic machine or onto a projection screen for viewing and study. The principal object of the invention is to improve optical projection systems for use in reproduction or viewing systems. A further object of the invention is to improve automatic microfiche handling systems to facilitate the proper orientation of a microfiche relative to an optical axis in a machine utilizing the microfiche. A further object of the invention is to improve optical .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        11 June 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882